Citation Nr: 1713198	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  17-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of payment of $21,391.45 in attorney fees.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a December 2014 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

(A separate Board decision will be issued regarding compensation claims.)


REMAND

In a December 2014 decision, the Veteran's former attorney was awarded $21,391.45 (minus $100 fee) from the award of benefits based on a November 2014 rating decision.

Later that month, the Veteran submitted a notice of disagreement (NOD) with the attorney fee decision.  She contends that the amount was excessive and not warranted.

The Veteran's December 2014 NOD was timely for what becomes a "simultaneously contested claim."  See 38 C.F.R. § 20.501.  When an NOD is filed in a contested claim, all interested parties will be furnished a copy of a statement of the case (SOC).  See 38 C.F.R. § 19.101.  Because an SOC is not yet of record, the Board must remand the issue for issuance of one.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

To the extent VA's Office of General Counsel should consider the case under 38 C.F.R. § 14.636, the case should be forwarded to their office.  See 38 C.F.R. § 14.636(k) (nothing in this section shall be construed to limit the Board's authority to remand a matter that is essential for a proper appellate decision, including issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran on the issue of the propriety of the payment of attorney fees, as well as a copy to her former attorney, to include notification of the need to file a substantive appeal to perfect the issue. If, and only, the Veteran perfects an appeal should the matter be returned to the Board for appellate consideration.

The interested parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

